Citation Nr: 0638169	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-19 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to service connection for hemorrhoids.

2.	Entitlement to service connection for a low back 
disability.

3.	Entitlement to service connection for fungus of the 
hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1955 to 
September 1957.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied service connection for fungus of the feet and 
hands, a low back disability, and hemorrhoids.  The RO issued 
a notice of the decision in October 2002, and the veteran 
timely filed a Notice of Disagreement (NOD) in November 2002.  
Subsequently, in June 2003, the RO provided a Statement of 
the Case (SOC), and the veteran timely filed a substantive 
appeal.

The veteran requested a videoconference hearing on this 
matter, but none was held, as he failed to appear at the 
required time.

The veteran also appealed that part of the October 2002 RO 
decision that denied service connection for hearing loss and 
tinnitus.  Following the receipt of additional evidence, an 
RO decision in November 2004 granted service connection for 
hearing loss and tinnitus and rated these latter two 
disorders as zero percent and 10 percent disabling, 
respectively.  Since the veteran has not disagreed with the 
rating or effective date assigned for either disability, an 
issue pertaining to hearing loss or tinnitus is no longer in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997). 

The Board notes that a review of the file shows that an 
October 1998 RO decision denied service connection for two of 
the disabilities on appeal, a low back disorder and 
hemorrhoids on the basis that the claims were "not well 
grounded".  That decision was not appealed and became final.  
However, the subsequent enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), eliminated the requirement for a well-grounded 
claim.  Hence, the RO adjudicated the current claims on 
appeal on a de novo basis and the Board will do the same.  
However, as explained below, this case must first be REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC for further development.  VA will notify the 
veteran if further action is required on his part.
REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2006).  A summation of the relevant evidence is set forth 
below.  

a. Factual Background
In November 1996 the RO issued a letter to the veteran 
advising him that it had not yet located the veteran's 
service medical records (SMRs) and requesting that he provide 
all SMRs in his possession.  This correspondence also 
requested the veteran to indicate whether he had any active 
National Guard or Reserve service, and if so, to provide the 
relevant information of the facility, as such a unit likely 
would possess his SMRs.

In a March 1997 Deferred Rating Decision, a VA official 
queried whether the RO had exhausted all means of obtaining 
the veteran's SMRs.

Thereafter in April 1997, the RO sent the veteran another 
correspondence, informing him that his SMRs may have been 
destroyed in a fire.  This letter again asked the veteran to 
submit copies of any service records in his possession and to 
furnish the RO with relevant military information, such as 
places and times of in-service treatment, the full 
organizational designation at the time of injury, and other 
medical reports.

In July 1997 the RO issued a letter to the National Personnel 
Records Center (NPRC), requesting the veteran's SMRs.  This 
correspondence further directed the NPRC to provide the name 
and mailing address of the organization in possession of the 
records, if the NPRC did not have such records.

Despite the RO's repeated attempts to acquire the veteran's 
SMRs, the NPRC indicated in a document received January 1997, 
that it had none of the veteran's SMRs, as they were 
destroyed in a fire.  In a September 1997 correspondence, 
however, it was noted that in order to search alternative 
sources for the SMRs, NPRC needed the approximate dates of 
treatment.

A December 1997 hand-written notation directs the RO to 
request the veteran's SMRs from his Reserve unit, as this had 
never been done.  This note also directed the reader to send 
another Form 13-055 to the NPRC.  

Also in December 1997, the RO issued a letter to the veteran, 
which indicated that the NRPC had informed the RO that his 
SMRs were in the possession of his National Guard or Reserve 
unit.  This letter also instructed the veteran to acquire 
those records from either or both of those sources, or to 
provide the mailing address of the units so that the RO could 
request that information.  

The veteran submitted two correspondence, received February 
1998, which indicated that he had requested his SMRs from the 
Army Reserve.  He also provided relevant information, to 
include his Reserve service designation, Co. C, 387th ENG at 
Camp Leroy Johnson, New Orleans, Louisiana).  See also 5030 
Leroy Johnson drive, New Orleans, Louisiana, 70146.

In April 1998, the RO sent a letter to the veteran, 
indicating that the Army had not located his SMRs.  It again 
asked the veteran to provide any SMRs in his possession and 
directed him to provide specific dates and places of 
treatment, including the full name of the military 
organization to which he had been assigned at the time of 
treatment.  The veteran responded to this letter in May 1998 
with the requested information, to include the dates of 
Reserve service (January 1954 to December 1955) and his 
designation.       

In its October 2006 Appellate Brief Presentation, the 
veteran's accredited representative acknowledged the NPRC's 
finding that the veteran's SMRs appeared to have been 
destroyed in a fire, but encouraged the Board to further 
develop the record if the medical evidence of record was 
inadequate.  

The evidence of record reveals that no further information, 
to include the veteran's SMRs, was collected or received from 
alternative sources, such as the veteran's Reserve unit.

b. Discussion
It appears from the record that while the RO made numerous 
attempts to retrieve the veteran's SMRs from the NPRC, which 
yielded no records, it fell short in its pursuit for these 
records from alternative sources.  The record reflects that 
no conclusive determination has been made as to whether the 
veteran's Army Reserve unit is in possession of any of his 
SMRs.  As these records could illuminate whether the veteran 
in fact received treatment for any of the claimed 
disabilities at issue in this appeal, the Board determines 
that it must Remand the case for additional development.

Accordingly, this case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should specifically advise the 
veteran to ensure that VA possesses all 
relevant medical reports and other 
evidence pertaining to his claims from 
all time periods.  In particular, because 
the veteran referenced missing personnel 
and medical records from Wilcox Hospital 
and Latham, the AMC/RO should seek to 
obtain such records.

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  
		
        2.  The AMC/RO must submit a request to the 
veteran's 
		Army Reserves unit (Co. C, 387th ENG at Camp Leroy 
	
        Johnson in New Orleans, Louisiana) for any of the 
        veteran's SMRs in its possession.  If no such 
records
        are available, the RO should request a negative 
response
        in writing to that effect.  
        
3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the SOC, the AMC/RO must 
readjudicate the veteran's claims for 
service connection for hemorrhoids, a low 
back disability, and fungus of the hands 
and feet.  If any of the claims remains 
denied, the AMC/RO should issue an 
appropriate SSOC and provide an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).




